BOND, C.
The issues and facts in this case are identical with those presented in Jackson v. Phalen, reported at page 142 of this Report, the only difference being that the land sued for in the two actions lies in different counties.
The conclusions reached in Jackson v. Phalen, supra, necessarily control the decision of this case. It is, therefore, ordered that the judgment herein be affirmed.
Roy, G., concurs.
PER CURIAM.
The foregoing opinion of Bond, C., is hereby adopted as the opinion of the court.